DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that Gubillo does not disclose wherein the content providing server is in communication with a broadcaster server via a network and controls a TV coupled to the set-top box to display a main channel image received from the broadcaster server and a first application image corresponding to first content information received from the content providing server, the first content information related to the order request. The Examiner respectfully disagrees.
Gubillo discloses the content providing server is in communication with a broadcaster server via a network and controls a TV coupled to the set-top box to display a main channel image received from the broadcaster server and an application image corresponding to first content information received from the content providing server. For example, Gubillo discloses a router 120 that is in communication with the user device and receives order request from the user; see at least Figs. 1A-1B and paragraphs 0008, 0012 and 0052 and a transaction server receives the order information through router 120; see at least paragraphs 0012, 0019 and 0051-0052. Furthermore, Gubillo discloses displaying a video presentation from video distribution network including a channel image and an application image; see at least paragraph 0014 and widget data interface; see at least Figs. 3A-3B and paragraphs 0039. 
The Examiner introduces a new reference to teach the new added limitation.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1, 3-5, 7-18 are amended and claims 2 and 6 have been canceled. The amendments to claim 9 overcome the 101 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gubillo (US 2008/0120658) in view of Moon (US 2008/0320546).
Regarding claim 1, Gubillo discloses a TV-based ordering system, comprising: 
a content providing server in communication with a set-top box and configured to receive an order request corresponding to a user input from the set-top box (router 120 is in communication with the user device and receives order request from the user; see at least Figs. 1A-1B and paragraphs 0008, 0012 and 0052); and 
an ARS server in communication with the content providing server and configured to: 
receive order information corresponding to the order request from the content providing server (transaction server receives the order information through router 120; see at least paragraphs 0012, 0019 and 0051-0052); and 
connect to a user terminal in response to the order information (for confirmation; see at least paragraph 0053);
wherein:
the content providing server is in communication with a broadcaster server via a network and controls a TV coupled to the set-top box to display a main channel image received from the broadcaster server and an application image corresponding to first content information received from the content providing server (displaying a video presentation from video distribution network; see at least paragraph 0014 and widget data interface; see at least Figs. 3A-3B and paragraphs 0039); and 
the first content information related to the order request (displaying a video presentation from video distribution network; see at least paragraph 0014 and widget data interface; see at least Figs. 3A-3B and paragraphs 0039).
Gubillo discloses the ARS server but is not clear about identifying an order image including a main channel image and a first application image that a user is viewing at the time when the user input is received based on at least content information.
Moon discloses the above missing limitation; (after a user capture a snapshot of a commercial/product, the search system identifies an object within the snapshot; see at least paragraphs  0033-0034 and 0039.

Regarding claim 3, Gubillo discloses the TV-based ordering system of claim 1, wherein the content providing server obtains product information related to the application image and user information associated with the set-top box based on the order request (the transaction server receives a request from the widget that includes identifier for the user; see at least paragraph 0052), and generates order information based on the obtained information, wherein the ARS server connects to the user terminal based on the order information (for order confirmation; see at least paragraph 0053).

Regarding claim 4, Gubillo discloses the TV-based ordering system of claim 1, wherein: 
the ARS server is further configured to telephonically connect to the user terminal (for confirmation; see at least paragraph 0053); and 
upon receiving phone connection information from the ARS server: 
the content providing server transmits second content information to the
TV, and transmits the first content information and the second content information to the
ARS server (all the communication from all components are going through router 120; see at least Figs. 1A and 1B), the second content information related to additional information requested from the user terminal subsequent to the order request (viewing addition items; see at least paragraph 0054);
wherein the content providing server controls the TV to display a second application image corresponding to the second content information (viewing addition items; see at least paragraph 0054).

	Claim 5 is rejected on the same grounds as claim 1.
	Claim 7 is rejected on the same grounds as claim 3.
	Claim 8 is rejected on the same grounds as claim 4.
	Claim 9 is rejected on the same grounds as claim 5.
	Claim 10 is rejected on the same grounds as claim 1.

Regarding claim 11, Gubillo discloses the method of claim 10, further comprising:
generating, at the content providing server, second content information related to additional request from the user terminal subsequent to the order request (the claim doesn’t distinguish between the requests and the terminals. They are met the user device, the request information and the confirmation; see at least the rejection of claims 1 and 3).

Regarding claim 12, Gubillo discloses the method of claim 11, further comprising:
transmitting the second content information to the TV; and
transmitting the first content information and the second content information to the user terminal (see at least the rejection of claim 11).

Regarding claim 13, Gubillo discloses the method of claim 11, further comprising:
requesting from the content providing server user information to the user terminal; and
receiving at the content providing server the requested user information (user identification and billing; see at least paragraph 0052).

	Claim 14 is rejected on the same grounds as claim 4.
	Claim 15 is rejected on the same grounds as claim 2.
	Claim 16 is rejected on the same grounds as claim 2.

Regarding claim 17, Gubillo discloses the method of claim 15, further comprising:
upon receipt of a user command indicative of an order selection, displaying a plurality of ordering options on the first user terminal including an automatic ordering (using the widget; see at least the rejection of claim 1); and
in response to selection of the automatic ordering, requesting and receiving user information at the content providing server (receiving the request, user information and billing information; see at least the rejection of claims 1 and 3); and
telephonically connecting with the ARS server to the user terminal (for confirmation; see at least the rejection of claim 1).

Regarding claim 18, Gubillo discloses the method of claim 17, further comprising:
upon connection between the user terminal and the ARS server, transmitting, at the content providing server, additional content to the TV, the user terminal, or both,
controlling, by the content providing server the TV to display the additional content (see at least the rejection of claims 2-4). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426